DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 02/03/21, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 
 	Deogun teaches a method in a UE, the method comprising:
 	receiving one or more paging occasion configurations in a system information block, wherein the system information block includes a number of paging occasion configurations; (para [0208]). 
 	decoding a physical downlink control channel (“PDCCH”) carrying paging downlink control information (“DCI”) on the determined paging symbol within the determined paging slot of the determined paging frame. (para [0030]).
 	Deng teaches a paging frame and PDCCH however does not teach determining a paging slot and a paging symbol within the determined paging slot based on the selected paging occasion configuration; and
 	(“PDCCH”) carrying paging downlink control information (“DCI”) on the determined paging symbol within the determined paging slot of the determined paging frame.
(para [0111]).
 	(“PDCCH”) carrying paging downlink control information (“DCI”) on the determined paging symbol within the determined paging slot of the determined paging frame. (see para [0091]).
 	

 	The prior art of record do not teach determining a paging frame and a paging occasion identity within the paging frame based on one or more of: a UE identity and a discontinuous reception cycle length, wherein an amount of paging occasions per paging frame corresponds to the first quanity of paging occasion configurations included in the system information block;
 	selecting a paging occasion configuration from the received one or more paging occasion configurations, wherein the selected paging occasion configuration is associated with the determined paging occasion identity;

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461